Citation Nr: 0905941	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-17 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Education Center at the 
Regional Office (RO) in St. Louis, Missouri



THE ISSUE

Entitlement to basic eligibility for Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel






INTRODUCTION

The Veteran had active military service from February 1967 to 
August 1970.  He subsequently served with the Colorado 
National Guard.  He died in the line of duty in February 
1989.  The appellant is his daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 decision of the Education Center 
that denied the appellant's claim of basic eligibility for 
DEA benefits under Chapter 35, Title 38, United States Code.  


FINDINGS OF FACT

1.  The Veteran died in the line of duty in February 1989.  

2.  In January 2007, the appellant filed a claim for DEA 
benefits under Chapter 35.  

3.  The appellant was born in June 1975; she reached her 26th 
birthday in June 2001.  

4.  The appellant's period of eligibility for educational 
assistance benefits expired prior to the submission of her 
claim and she meets none of the legal criteria for a 
modification or extension of the period of eligibility for 
such assistance.  


CONCLUSION OF LAW

The claim of basic eligibility for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code must be denied by operation of law.  38 U.S.C.A. 
§§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 
21.3041, 21.3043 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes that VA's duty-to-assist and notification 
obligations, set out in 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159(b), are not applicable to claims such as the one 
decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096, with its expanded duties to notify and 
assist, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found Title 38, United States 
Code, Chapter 51 (i.e., the laws changed by VCAA).  As well, 
the statute at issue is not found in Chapter 51 (rather, in 
Chapter 35).  

Nevertheless, the facts relevant to a complete evaluation of 
the claim, primarily the appellant's date of birth and the 
date of the Veteran's death, are not in dispute.  

Furthermore, the appellant was properly informed as to the 
laws and regulations governing entitlement to the benefits 
sought, the evidence considered, and the reasons and bases 
for the decision.  

As discussed, the appellant's arguments in favor of her 
entitlement to these benefits do not comport with governing 
law and regulations, and do not contradict any of the facts 
relied upon.  Moreover, the appellant has not identified any 
additional evidence or argument that should be considered 
during VA's adjudication process regarding this claim.

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Court has held that where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the decision.  
See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003).  
Accordingly, the Board will now proceed to adjudicate the 
merits of this appeal.  


Analysis

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met:  
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.807(a), 21.3021 (2008).  

The basic beginning date of eligibility for educational 
assistance is normally the date the child reaches age 18, or 
the date of the child's completion of secondary schooling, 
whichever occurs first.  38 C.F.R. § 21.3041(a) (2008).  The 
basic ending date for educational assistance is the date of 
the child's 26th birthday.  38 C.F.R. § 21.3041(c) (2008).  

The appellant first filed an application for DEA benefits 
under Chapter 35 in January 2007.  The evidence does not 
reflect, nor does the appellant assert, that she filed an 
earlier claim.  In her application, she reported that she was 
the Veteran's child and was born in June 1975.  

The record confirms that the appellant is the Veteran's 
daughter, and that the Veteran died in the line of duty in 
February 1989.  Hence, his death would be considered service 
connected.  

The evidence further reflects that the Veteran died prior to 
the appellant's 18th birthday.  Hence, her period of 
eligibility began on her 18th birthday and ended on her 26th 
birthday, which occurred in June 2001.  As a result, she is 
not eligible for DEA benefits, unless she qualifies for an 
extension.  

During the pendency of this appeal, the regulations 
pertaining to the periods of eligibility for DEA benefits for 
an eligible child were amended, effective on May 28, 2008.  
See 73 Fed. Reg. 30,486-30,492 (2008) (codified at 38 C.F.R. 
§ 21.3041 (2008).  

In pertinent part, the change in regulations sets forth 
conditions under which a period of eligibility may extend 
beyond the child's 26th birthday.  Specifically, if the 
Veteran's death occurs after the child's 18th birthday, but 
before the child's 26th birthday, the child may elect the 
beginning date of his or her period of eligibility.  Id.  The 
period of eligibility ends eight years after the beginning 
date elected by the child.  Id.  

There is no change in the law for a child whose eligibility 
is derived as a result of the Veteran's service-connected 
death and the eligible child's period of eligibility begins 
on the child's 18th birthday.  Id.  

Consequently, the amendment does not affect the appellant's 
period of eligibility and the Board concludes that she will 
not be prejudiced by the Board proceeding to a decision even 
though the RO has not had an opportunity to evaluate the 
claim under the new regulation and provide the appellant with 
the content of the amended regulation.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Nevertheless, the extensions to ending dates are only 
applicable where the beneficiary child is already enrolled in 
a course of training and, due to certain events, warrant an 
extension of their delimiting ending date as a result.  See 
38 U.S.C.A. §3512(a)(5); 38 C.F.R. § 21.3041(g).  

Here, the evidence does not show that the appellant was 
enrolled in a program prior to her 26th birthday.  Hence, an 
extension of her delimiting date may not be made.  

Finally, according to section 21.3043 of Title 38 of the Code 
of Federal Regulations, an eligible person may qualify for a 
suspension of his or her program if, due to circumstances 
beyond his or her control, he or she:  (1) is appointed by 
the responsible governing body of an established church to 
serve the church in an official missionary capacity while 
actively pursuing a program of education, and as a result of 
such capacity is thereby prevented from pursuit of his or her 
program of studies; (2) has immediate family or financial 
obligations beyond his or her control requiring the eligible 
person to take employment or otherwise preclude pursuit of 
his or her program; (3) experiences unavoidable conditions in 
connection with his or her employment which preclude pursuit 
of his or her program; (4) is precluded from pursuing his or 
her program because of the eligible person's own illness or 
illness or death in his or her immediate family; or (5) is 
serving on active duty, including active duty for training, 
in the Armed Forces.  38 C.F.R. § 20.3043 (2008).  The burden 
of proof is on the eligible person to establish that 
suspension of program was due to conditions beyond his or her 
control.  Id.  If an eligible person qualifies for a 
suspension, the period of eligibility may, upon request, be 
extended by the number of months and days intervening the 
date the suspension began and the date the reason for the 
suspension ceased to exist.  Id.  

Here, there is no evidence to show that such situations are 
presented.  Therefore, the Board finds that the appellant has 
not established that she qualifies for a suspension due to 
any circumstances beyond her control.  

While the Board is aware of the appellant's arguments and 
frustrations as stated in her documentation in support of 
this appeal, the regulatory criteria and legal precedent 
governing eligibility for the receipt of Chapter 35 
educational assistance benefits are clear and specific, and 
the Board is bound by these criteria.  38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 19.5 (2008).  

Therefore, the Board must find that the appellant is not 
eligible to receive educational assistance benefits under 
Chapter 35 as a matter of law.  See Sabonis, supra.  
Consequently, her claim must be denied.  


ORDER

Basic eligibility for Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


